FRICK, J.
I concur. I feel constrained, however, to say that I yield assent to the result reached by Mr. Justice THURMAN only because the answer of appellant does not present the real defense he might have interposed to the action, and that in view of his conduct, which is set forth by my Associate, the district court did not abuse its discretion in denying the motion for a new trial. ' In my judgment the appellant had a good defense if he had properly availed himself of it at the proper time, for the following reasons: Our statute (Comp. Laws 1917, section 7230), so far as material here, reads:
"There can be but one action for tbe recovery of any debt or tbe enforcement of any right secured by mortgage upon real estate or personal property, wbicb action must be in accordance with tbe provisions of this chapter.”
The proceedings are then outlined.
In Boucofski v. Jacobsen, 36 Utah, 165, 104 Pac. 117, 26 L. R. A. (N. S.) 898, we, in following antecedent cases held that where a debt or obligation is secured no personal action can be maintained or personal judgment legally entered against the debtor until the security has been applied to the satisfaction of the debt secured thereby, and then a personal judgment can only be entered for the deficiency which remains unsatisfied.
In the recent case of Coburn v. Bartholomew, 50 Utah, 560, 167 Pac. 1156, we held that the procedure provided for in section 7230, supra, applied and must be followed in a case where the debtor as in the case at bar, deposited stock as collateral security for the debt. To the same effect is the still more recent case of Robison v. Gull, 52 Utah, 323, 173 Pac. 905. It is not necessary to refer to the other cases of this court in which *109the doctrine laid down in the foregoing cases is recognized and applied.
It was suggested at the hearing by its counsel-that in view that respondent obtained the note in question without knowledge of the security or of its existence, which security was deposited by appellant with the original payee of the note, that, for that reason, the provisions of section 7230, supra, have no application. In my judgment the contention is not sound. We have another statute, which, as I view it, is applicable here. Section 6578 provides:
“When cross-demands have existed between persons under such circumstances that, if one had brought an action against the other, a counterclaim could have been set up, the two demands shall be deemed compensated so far as they equal each other, and neither can be deprived of the benefit thereof by the assignment or death' of the other.”
It will thus be seen that section 7230, supra, makes no exception regarding the right of action, while section 6578 expressly provides that the death of the original creditor nor the assignment by him can defeat the rights of the debtor. It goes without saying that the doctrine of section 6578 has no application to the transfer in due course of a negotiable instrument; that is, if transferred before due, etc. As pointed out, however, by Mr. Justice THURMAN, the appellant lost no rights by reason of the assignment of the note in question. The fact that respondent did not obtain the collateral nor have any knowledge thereof is not disputed, and must therefore stand as the fact.in this case. If, therefore, the appellant desired t.o avail himself of the provisions of section 7230, it was his duty to aver in his answer the facts concerning the deposit of the collateral security and state the value thereof. Had that been done the duty then would have devolved upon the respondent to amend its complaint, and allege therein the fact that it did not obtain nor know of the collateral security, and hence could not be charged therewith. The appellant could then have set up the facts with regard to the security and its value in an amended answer, and that the same was theretofore converted or applied by the original payee before the assignment of the note to *110the respondent, and upon proving the facts in that regard, and also proving the value of the .collateral, he, under section 6578, supra, would have been entitled to an offset against the note for the value thus established. If the value of the collateral were found greater than or equal to the amount due on the note when the conversion or application was made, as before stated, appellant was entitled to a judgment dismissing the action. In no event, however, in view of the undisputed facts and circumstances of this ease would he have been entitled to an affirmative judgment against the respondent, regardless of the value of the collateral established by him. In view of the undisputed facts, however, the burden was upon the-appellant to prove the deposit of the collateral, the conversion or application thereof as before stated, and its value. This he failed to do. Nor, in my judgment, did he aver sufficient facts in his answer, even though they were proven, to entitle him to the relief herein outlined; nor, for the reasons stated by Mr. Justice THURMAN, can he avail himself of the adverse ruling of the district court on his motion for a new trial.
In view of the foregoing I can see no escape from the conclusion reached by my Associate, although, in my judgment, appellant is required to pay a debt twice, or, in any event, far more than in justice he ought to pay. Courts, however, cannot ignore the long-established and well-settled rules of law and procedure which are essential to the due administration of law and justice in order to avoid a seeming injustice in a particular case. Nor can they decide questions not properly presented, for review. That wmuld be usurping power, which, if indulged, would, in the long run, lead to far greater injustice.